DISSENTING OPINION BY
Senior Judge KELLEY.
I respectfully dissent.
Section 2208 of the Administrative Code of 1929 (Administrative Code)1 provides, in pertinent part:
[T]he Department of Labor and Industry [ (Department) ] shall have the power, and its duty shall be:
(a) To administer and, enforce the laws of this Commonwealth, as now ex*323isting or hereafter enacted, relating to workmen’s compensation ...;
(b) To receive and classify reports of all accidents and injuries; to receive and examine or disapprove agreements, supplemental agreements, notices, receipts, final receipts, and other papers in workmen’s compensation cases and order the correction of any errors therein and by general rule, to regulate or waive the filing, approval or disapproval of such papers in the interest of fair, practical and prompt resolution of the rights of parties, as provided by law;
(c) To follow up in all cases in which workmen’s compensation is payable, and see that compensation is paid promptly and in accordance with the laws of this Commonwealth....
71 P.S. § 568(a), (b), (c). Thus, the provisions of Section 2208 of the Administrative Code confer broad powers upon the Department to receive and dispose of any and all papers filed under the provisions of the Workers’ Compensation Act (Act)2, such as the instant review petition, and to ensure that compensation is paid in conformance with the provisions of the Act.
In turn, Section 2208 of the Administrative Code further provides that the Department has the power “[t]o receive and refer to Workmen’s Compensation [Judges (WCJ) ] all claims for compensation in contested or unpaid cases and to receive and refer to the Workmen’s Compensation Appeal Board [ (Board) ] all appeals from decisions of [WCJs],...” 71 P.S. § 568(f). Likewise, 2213 of the Administrative Code provides:
Each [WCJ] shall have the power, and his duty shall be, to hear and determine such claims for compensation as shall be assigned to him by the Secretary of Labor and Industry, and to perform such other duties as shall be required of him by the Secretary of Labor and Industry, or imposed upon him by law. Each decision of a[WCJ] shall be subject to appeal to the [Board] as provided by law.
71 P.S. § 573.
Thus, under Sections 2208 and 2213 of the Administrative Code, once the Department received the instant review petition and referred it to the WCJ for disposition, the WCJ had jurisdiction to dispose of the petition. Likewise, under Sections 2208 and 2213, the Board had jurisdiction to consider the appeal lodged from the WCJ’s decision.
Indeed, with respect to Employer’s assertion that the instant review petition was filed in order to determine what children were entitled to the decedent’s fatal claim benefits, the Pennsylvania Supreme Court has noted:
The Act vests in the WCJ the responsibility of determining to whom compensation must be paid by the employer. 77 P.S. § 561(1). When the employee dies as a result of the accident at-work or other compensable injury and if the issue is disputed, the WCJ must decide from the evidence presented whether there is a surviving spouse and whether there are children4 and, if so, how many; whether, if there is neither surviving spouse nor children, there is a parent who was dependent on the employee at the time of the injury and, if so, whether the parent was totally dependent upon the deceased employee; if there are none of the above, then whether there are brothers or sisters actually dependent upon the decedent and, if so, how many. 77 P.S. § 561(1)....
*3244 A child’s right to receive workers’ compensation arises from his or her status as a child of the employee, and actual dependency upon the deceased is not required. Mohan v. Publicker Indus., Inc., [202 Pa.Super. 581, 198 A.2d 326 (1964) ]. It is no longer relevant that a decedent was not married to the child’s mother. Lehigh Founds., Inc. v. WCAB, [39 Pa.Cmwlth 416, 395 A.2d 576 (1978) ]. The fact that decedent fathered a child who is under 18 years of age, without more, makes the child eligible for benefits. Hoffer Transp. Co. v. WCAB, [66 Pa.Cmwlth 310, 443 A.2d 1381 (1982) ].
Rossa v. Workers’ Compensation Appeal Board (City of Philadelphia), 576 Pa. 349, 354, 839 A.2d 256, 259 (2003).3
In short, it is clear that, pursuant to the Administrative Code, the Department was vested with the authority to receive and refer the instant review petition to a WCJ for disposition, and that both the WCJ and the Board possessed jurisdiction to dispose of the petition on the merits. Accordingly, unlike the Majority, I would reverse the Board’s order and reinstate the WCJ’s Decision in this case.'

. Act of April 29, 1929, P.L. 177, as amended, 71 P.S. § 568.


. Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.4; 2501-2626.


. See also Kuney v. PMA Insurance Company, 525 Pa. 171, 175-176, 578 A.2d 1285, 1287 (1990) wherein the Supreme Court examined the exclusivity provisions of Section 303 of the Act, 77 P.S. § 481, and stated the following, in pertinent part:
[T]he comprehensive system of substantive, procedural, and remedial laws comprising the workers’ compensation system should be the exclusive forum for redress of injuries in any way related to the workplace. This principle was established as long ago as 1950. This Court stated: 'A reading of this statute and its many amendments makes it manifest that the legislation relating to workmen’s compensation was designed and intended to establish exclusive jurisdiction, practice and procedure in all matters pertaining to such subject matter.’ American Casualty Co. v. Kligerman, 365 Pa. 168, 172, 74 A.2d 169, 172 (1950). When the allegations of a claim have as their ultimate basis an injury compensable under the Workmen’s Compensation Act, the claim must be considered within the framework of the statute.